                                                                          cj^TES
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                               DISTWCT
SAXON GLASS TECHNOLOGIES,INC.,

                     Plaintiff,
                                                        DECISION AND ORDER
              V.

                                                        I:15-CV-0058I LAW
APPLE INC.,

                     Defendant.



                                   INTRODUCTION


      Plaintiff Saxon Glass Teehnologies, Inc. ("Plaintiff or "Saxon") eommeneed the

instant action on June 29, 2015, asserting federal and state claims of trademark

infringement, dilution, and unfair competition against defendant Apple Inc.("Defendant"

or "Apple"). (Dkt. 1).    Currently pending before the Court are Defendant's motion for

summary judgment (Dkt. 77), Defendant's motions in limine seeking to exclude expert

testimony by James T. Berger, Rhonda Harper, and Seott D. Woldow (Dkt. 87; Dkt. 88;

Dkt. 89), and Plaintiffs motion in limine seeking to exclude expert testimony by Jeffrey

Samuels (Dkt. 76). For the reasons discussed below, Defendant's motion in limine related

to James T. Berger is granted in part and denied in part. Defendant's motion in limine

related to Rhonda Harper is denied. Defendant's motion in limine related to Scott D.

Woldow is granted in part and denied in part. Plaintiffs motion in limine is denied as moot,

and Defendant's motion for summary judgment is granted.
                              FACTUAL BACKGROUND


       The following facts are taken from Defendant's Statement of Undisputed Facts

(Dkt. 79) and Plaintiffs response thereto (Dkt. 96-1), as well as the exhibits and

declarations submitted by the parties. Unless otherwise noted, these facts are undisputed.

       Ion exchange is "a general scientific term that describes the exchange of one type

ofion(such as a sodium ion in glass) with another(such as a potassium ion in salt)." (Dkt.

79 at Tf 5; Dkt. 96-1 at ^ 5). In 2002, Plaintiff obtained federal trademark registration

number 2,639,419 for its lONEX® mark which it uses in connection with "chemical

treatment of glass; namely, chemical strengthening of glass by immersion in a molten salt

bath." (Dkt. 79 at ^ 2; Dkt. 96-1 at ^ 2). Plaintiff offers chemical glass strengthening

services using an ion exchange process under its lONEX® mark. (Dkt.79 at^ 1; Dkt. 96-1

at T| 1). Plaintiff does not claim exclusive rights to the term "ion exchange." (Dkt. 79 at f

6; Dkt. 96-1 atT|6).

       Plaintiff offers its glass strengthening services to businesses, not to general

consumers. (Dkt. 79 at ^ 8; Dkt. 96-1 at ^ 9). Defendant asserts that Plaintiff has a single

customer, Gerresheimer Glass Inc.("Gerresheimer"), which makes glass cartridges that are

used in auto-injectors such as an EpiPen. (Dkt. 79 at       9-10). In opposition. Plaintiff

contends that it has also made sales under the lONBX® mark to Samsung and Nippon

Electric Glass. (Dkt. 96-1 at f 9). At a deposition held on May 18, 2016, Dr. Arun

Varshneya ("Dr. Varshneya"), Plaintiffs president and chief executive officer, testified

that the only company for which Plaintiff had "used the lONEX mark for products that

have actually been released" was Gerresheimer and that Plaintiff had a "relationship" with

                                            -2-
Nippon Electric Glass. (Dkt. 89-3 at 7)'. Plaintiff has also submitted evidence that in July

2015, it chemically strengthened 70 units of glass for Samsung. (Dkt. 96-8). The glass

cartridges to which Plaintiff applies its ion exchange strengthening process do not bear the

lONEX® mark or any other branding related to Plaintiff. (Dkt. 79 at       12-15; Dkt. 96-1

at in 12-15).

         On September 9, 2014, Defendant announced the launch of a line of products under

the brand Apple Watch. (Dkt. 79 at ^ 17; Dkt. 96-1 at ^ 17). Defendant began selling

Apple Watch products in April 2015. (Dkt. 79 at T| 18; Dkt. 96-1 at Tf 18). Certain versions

of the Apple Watch device include a sapphire crystal cover glass, while other versions

include a glass cover that has been strengthened using an ion exchange process. (Dkt. 79

at   19, 23; Dkt. 96-1 at    19, 23). Defendant contends that it "describes the versions of

the Apple Watch device that include a cover glass that has been strengthened through an

ion exchange process with the shorthand term Ton-X Glass,'" (Dkt. 79 at Tf 24), while

Plaintiff maintains that Defendant "does not 'describe' using the word lON-X"(Dkt. 96-1

at ]| 24). It is undisputed that Defendant "uses the term 'lon-X Glass' on the back face of

certain versions of the Apple Watch device, along with descriptions of other components

such as '7000 Series Aluminum' and 'Composite Back.'" (Dkt. 79 at ^ 26; Dkt. 96-1 at

1126).

         Defendant has not applied to register "lon-X" with the United States Patent &

Trademark Office (the "USPTO"), nor does it include "lon-X" on the list oftrademarks it




'        Page references are to those generated by the Court's CM/ECF system.
                                           -3 -
maintains on its website. (Dkt. 79 at        32-33; Dkt. 96-1 at       32-33). Defendant's

linguistics expert, Dr. Patrick Farrell,^ conducted an analysis of the meaning and usage of

the term "lon-X." (Dkt. 79 at ^ 30; Dkt. 96-1 at ^ 30). Dr. Farrell concluded that the term

"lon-X," as used by Defendant, is likely to be understood as a descriptive abbreviation for

ion exchange. (Dkt. 79 at ^ 31; Dkt. 96-1 at ^ 31). James T. Berger, a marketing expert

retained by Plaintiffwhose opinions are discussed at length later in this Decision and Order,

stated at his deposition that Defendant"uses 'lon-X''as a description of a component part'

ofthe Apple Watch Device." (Dkt. 79 at ^ 34; Dkt. 96-1 at ^ 34). Defendant's marketing

expert. Dr. Ravi Dhar,^ has submitted a sworn declaration in support ofDefendant's motion

for summary judgment stating that, in his expert opinion, consumers are unlikely to think

of"lon-X glass" as an indicator of source. (Dkt. 86 at ^ 7).

       Plaintiffs lONEX® mark does not appear on products or advertising that a general

consumer would see. (Dkt. 79 at f 38; Dkt. 96-1 at ]| 38). Plaintiff does not use media

advertisements ofits services and products and the sole advertisement Plaintiff has run was

in the general interest newspaper The Alfred Sun in December 2016, after the instant

litigation commenced. (Dkt. 79 at         43-45; Dkt. 96-1 at      43-45). Plaintiffs total



^      Dr. Farrell has a Ph.D. in linguistics from the University of California, San Diego,
and is a professor of general and theoretical linguistics at the University of California,
Davis. (Dkt. 85 at ^ 2). Plaintiff has not challenged the admissibility ofDr. Farrell's expert
opinions.

^      Dr. Dhar has a Ph.D. in business administration from the University of California at
Berkeley and is the George Rogers Clark Professor of Management and Marketing at the
Yale School of Management, and the Director ofthe Yale Center for Customer Insights at
the School of Management at Yale University. (Dkt. 86 at       2-3). Plaintiff has not
challenged the admissibility of Dr. Dhar's expert opinions.
                                            -4-
marketing costs in 2014 and 2015 (the only years for which it provided such information)

were $108,000. (Dkt. 79 at ^ 49; Dkt. 96-1 at ^ 49). Dr. Varshneya testified at his

deposition that he had no reason to believe that the typical American household would be

familiar with Plaintiffs lONEX® mark. (Dkt.79 at ^42;Dkt. 96-1 at 42). The lONEX®

mark has not been the subject ofany media coverage, nor has Plaintiffproduced any studies

that show consumers associate the lONEX® mark with Plaintiff. (Dkt. 79 at Tft 51-52;

Dkt. 96-1 at TITI 51-52). Plaintiffs lONEX® mark does not appear on any actual products

but is used on packing crates and invoices and on Plaintiffs website. (Dkt. 79 at    63-66;

Dkt. 96-1 at Tit 63-66).

       Apple Watch devices are identified as Apple-branded products. (Dkt. 79 at 168;

Dkt. 96-1 at 168). Defendant has produced documents showing that Apple Watch devices

and associated advertising depict the term "lon-X" in close proximity to Apple's word

mark or logo. (Dkt. 80-19; Dkt. 81-3; Dkt. 81-5; Dkt. 81-6; Dkt. 81-16; Dkt. 81-29; Dkt.

82)."* Defendant requested a trademark search before it began using the term "lon-X"

commercially. (Dkt. 79 at Tl 73; Dkt. 96-1 at T| 73).

       Plaintiff and Defendant have not received any communications intended for the

other, and the only instances of "actual confusion" that Plaintiff has identified after

Defendant began using the phrase "lon-X" are not Saxon customers, but a friend of Dr.



        Plaintiff states in its opposition to Defendant's Statement of Undisputed Facts that
"[t]he proximity and circumstances about lON-X placement are not defined." (Dkt. 96-1
at T| 69). It is not clear to the Court what this statement means. "Close proximity" is a
generally understood phrase in the English language, and a review of the documents
submitted by Defendant shows that where it uses the phrase "lon-X glass," the Apple word
mark or logo appears nearby.
Varshneya's and Dr. Varshneya's landlord. (Dkt.79 at^j^ 81-82, 84; Dkt. 96-1 at^flj 81-82,

84). Plaintiff relies on two likelihood of confusion surveys in connection with this

litigation, the details of which are discussed further in the Court's analysis of Defendant's

motions in limine.


       Plaintiffs target customers are professional buyers of glass chemical strengthening

services. (Dkt. 79 at ^ 92; Dkt. 96-1 at ^ 92). Plaintiff does not have an internet store or a

product catalog. (Dkt. 79 at ^ 93; Dkt. 96-1 at ^ 93). Defendant sells the Apple Watch

device to individual general consumers. (Dkt. 79 at ^ 98; Dkt. 96-1 at ^ 98). An Apple

Watch device costs at least $249. (Dkt. 79 at Tf 95; Dkt. 96-1 at ^ 95). Additionally, an

Apple Watch device works only as a companion to an Apple iPhone device, and so Apple

Watch consumers must either be owners of an Apple iPhone device or purchase one at the

same time as the Apple Watch device. (Dkt. 79 at       96-97; Dkt. 96-1 at     96-97).

                           PROCEDURAL BACKGROUND


       Plaintiff commenced the instant action on June 29, 2015 (Dkt. 1), alleging the

following causes of action related to its lONEX®,lON-KLAD®, and unregistered ION-

ARMOR marks: (1) federal trademark infringement and unfair competition; (2) federal

trademark dilution;(3)state law trademark infringement;(4)state law trademark dilution;

and (5) state law unfair competition. (Dkt. 1). Defendant filed its Answer to Plaintiffs

Complaint on August 21, 2015 (Dkt. 9), and the matter was referred to United States

Magistrate Judge Leslie G. Foschio for supervision of discovery (Dkt. 10). Judge Foschio

recused himself from the matter on December 1, 2015 (Dkt. 16), and the matter was

thereafter referred to United States Magistrate Judge H. Kenneth Schroeder, Jr.(Dkt. 18).

                                            -6-
       On January 13,2016, Defendant moved pursuant to 28 U.S.C. § 1659(a)to stay the

matter in its entirety pending a determination of the United States International Trade

Commission (the "ITC") in In the Matter of Certain Electronic Devicesfor Containing

Strengthened Glass and Packaging Thereof Investigation No. 337-TA-98I (the "ITC

Investigation"^). (Dkt. 21). Judge Schroeder granted Defendant's motion to stay on

January 26, 2016. (Dkt. 22).

       On September 13,2016,Plaintifffiled an unopposed motion advising the Court that

the ITC Investigation had terminated and asking the Court to lift the stay. (Dkt. 23). The

Court granted Plaintiffs motion and the stay was lifted on September 13,2016. (Dkt. 24).

       On October 24, 2016, pursuant to a stipulation by the parties, the Court entered an

Order dismissing Plaintiffs second cause of action for federal trademark dilution. (Dkt.

28).

       Discovery in this matter was completed in July 2018 (Dkt. 49; Dkt. 54), and

dispositive motions were due by September 28, 2018(Dkt. 54). The Court granted a joint

request by the parties that—due to the amount of confidential business material involved

in this case—^they be permitted to exchange motion papers without filing them on the

Court's electronic docket, so that a single sealing request regarding all papers could be

made at the conclusion of briefing. (Dkt. 57).




^      The ITC Investigation was occasioned by Plaintiff having filed a complaint with the
ITC on November 10, 2015, related to Defendant's use of the term "lon-X." (Dkt. 21 at
2).
                                          -7-
        On September 28, 2018, Defendant served its motion for summary judgment(Dkt.

77)and three motions in limine(Dkt. 87; Dkt. 88; Dkt. 89), while Plaintiff served a single

motion in limine (Dkt. 76).^ Opposition papers were served on October 30, 2018(Dkt. 90;

Dkt. 96; Dkt. 97; Dkt. 98; Dkt. 99), and reply papers were served on November 20, 2018

(Dkt. 100; Dkt. 101; Dkt. 102; Dkt. 103; Dkt. 104).

        On November 8, 2018, pursuant to a stipulation by the parties, the Court entered an

Order dismissing Plaintiffs fourth cause of action (state law trademark dilution) in its

entirety and dismissing Plaintiffs first, third, and fifth causes of action to the extent they

related to Plaintiffs lON-KLAD® and ION-ARMOR marks. (Dkt. 69; Dkt. 70). Thus,

the remaining causes of action at issue with the pending motions are the claims for federal

and state trademark infringement and unfair competition related to Plaintiffs lONEX®

mark.


        Oral argument on the pending motions was held before the undersigned on April

19, 2019, and the Court reserved decision. (Dkt. 130).




^       Because of the sealing procedure previously described, all of the papers associated
with the pending motions were filed on the Court's electronic docket on December 28,
2018. The Court has referred in its discussion to the date the documents were served by
the parties.
                                            -8-
                                       DISCUSSION


I.     MOTIONS IN LIMINE^

       A.     Legal Standard


       Pursuant to Federal Rule of Evidence 702, a proposed expert witness must possess

"scientific, technical, or other specialized knowledge [that] will help the trier of fact to

understand the evidence or to determine a fact in issue." Fed. R. Evid. 702(a). In

accordance with this rule, a court considering the admissibility of expert testimony must

consider whether (1)"the testimony is based upon sufficient facts or data"; (2)"the

testimony is the product of reliable principles and methods"; and (3)"the expert has

reliably applied the principles and methods to the facts ofthe case." Fed. R. Evid. 702(b),

(c),(d).

       In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the

Supreme Court explained that a trial court has a "gatekeeping" duty under Rule 702, and

must make sure that proposed expert testimony "both rests on a reliable foundation and is

relevant to the task at hand." Id. at 597; see also Kumho Tire Co. v. Carmichael, 526 U.S.

137, 147(1999)("In Daubert, this Court held that Federal Rule of Evidence 702 imposes

a special obligation upon a trial judge to ensure that any and all scientific testimony is not

only relevant, but reliable.")(quotation and alteration omitted).




'      "In deciding whether a motion for summary judgment should be granted, a district
court may only consider admissible evidence." Rexall Sundown, Inc. v. Perrigo Co., 651
F. Supp. 2d 9, 25 (E.D.N.Y. 2009). Accordingly,"as the Second Circuit has explained, it
is the proper role of the district court to consider the admissibility of expert testimony in
determining whether summary judgment is warranted." Id.
      "Per Daubert and its progeny, a court's Rule 702 inquiry involves the assessment

of three issues:(1) the qualifications of the expert,(2) the reliability of the methodology

and underlying data employed by the expert, and(3)the relevance of that about which the

expert intends to testify." Washington v. Kellwood Co., 105 F. Supp. 3d 293, 304

(S.D.N.Y. 2015). "Ultimately, the party proffering the expert has the burden to

demonstrate by a preponderance of the evidence that its expert witness satisfies these

criteria." Id. (quotation and alteration omitted). "As the courts and Advisory Committee

have made clear, 'the rejection of expert testimony is the exception rather than the rule.'"

M.B. ex rel. Scott v. CSXTransp., Inc., 130 F. Supp. 3d 654,665(N.D.N.Y. 2015)(quoting

Fed. R. Evid. 702, Advisory Committee's Note).

       B.     Defendant's Motions in Limine


       Defendant has filed three motions in limine,each ofwhich is addressed to a different

expert witness proffered by Plaintiff. The Court considers each ofthese motions below.

              1.     Motion in Limine Regarding James T. Berger

       Defendant's first motion in limine seeks to exclude the opinions of Plaintiffs

proposed expert James T. Berger in their entirety. (Dkt. 87). For the reasons that follow,

the Court grants the motion in part and denies the motion as moot in part.

                     a.     The Contested Opinions and Evidence


       Mr. Berger is a faculty member at Roosevelt University, teaching courses in

advertising, consumer behavior, personal selling and sales management, global marketing,

marketing management,and marketing in theory and practice. (Dkt. 87-5 at 4). Mr.Berger

holds a master's degree in business administration from the University of Chicago

                                           - 10-
Graduate School of Business and has "extensive market research experience, including

quantitative and qualitative survey research." {Id. at 5-6).

       In connection with the instant matter, Plaintiff retained Mr. Berger to "develop and

conduct a survey among professional buyers ofstrengthened glass to explore the likelihood

of confusion between the Plaintiffs lONBX® mark and the Defendant's lON-X mark."

{Id. at 9). Mr. Berger conducted a survey that he describes as "not a standard likelihood of

confusion survey," but instead a "qualitative analysis of a highly specialized target

market." {Id. at 14). In particular, Mr. Berger surveyed 40 "individuals who make buying

decisions with respect to strengthened and/or other forms of commercial glass" over the

telephone. {Id. at 11). The participants were instructed to "write on a piece of paper the

letters ... I-O-N-E-X" and then further instructed to "write I-O-N-DASH X." {Id. at 12).

The participants were told to consider lONEX "BRAND X" and to consider lON-X

"BRAND Y," and were asked the following six questions:(1)"Do you believe that Brand

X and Brand Y are likely to produce confusion in the marketplace for chemically

strengthened glass and/or glass treatment services?";(2)"Do Brand X and Brand Y appear

to be the same to you?";(3)"Do Brand X and Brand Y sound the same to you?";(4)"Do

Brand X and Brand Y give you the impression that the products sold under these brands

come from the same commercial source?";(5)"Do Brand X and Brand Y give you the

impression that the products are affiliated with each other?"; and (6)"Do Brand X and

Brand Y give you the impression that one product is sponsored by the other?" {Id. at

12-13). Based on the results of this survey, Mr. Berger opines that lon-X is "confusingly

similar" to lONEX®. {Id. at 14).

                                           - 11 -
       Mr. Berger also submitted two rebuttal expert reports, one related to Dr. Dhar's

expert report and one related to an expert report prepared by Dr. Deborah Jay. (Dkt. 87-21;

Dkt. 87-22).

                     b.     Admissibilitv of the Berger Survey and Related Opinions

      Defendant argues that Mr. Berger's survey (the "Berger Survey") and his related

opinions are inadmissible under Rule 702. Specifically, Defendant argues that (1) the

methodology of the Berger Survey is so flawed as to render it inadmissible; (2) Mr.

Berger's opinions on dilution by tamishment are speculation and are unreliable; and (3)

Mr. Berger's rebuttal reports are conclusory, misstate applicable law, and would be

misleading and confusing to a jury. (Dkt. 87-1 at 7-8).

       Defendant's arguments regarding Mr. Berger's opinions on dilution by tamishment

have been rendered moot by the dismissal of all of Plaintiffs dilution claims. (See Dkt.

28; Dkt. 69; Dkt. 70). Moreover, the Court finds that it need not reach Defendant's

arguments regarding Mr. Berger's rebuttal reports because, even taking those opinions into

account, the Court finds summary judgment in Defendant's favor appropriate, for the

reasons discussed in Section II of this Decision and Order. The Court has considered

Defendant's remaining arguments and concludes that the Berger Survey and all related

opinions by Mr. Berger are inadmissible.

      "Survey evidence is generally admissible in cases alleging trademark infringement

under the Lanham Act." Louis Vuitton Malletier v. Dooney & Bourke, Inc., 525 F. Supp.

2d 558, 580 (S.D.N.Y. 2007). In considering the admissibility of particular survey

evidence, the Court must consider numerous factors, including whether;

                                           - 12-
      (1) the proper universe was examined and the representative sample was
      drawn from that universe;(2)the survey's methodology and execution were
      in accordance with generally accepted standards of objective procedure and
      statistics in the field of such surveys; (3) the questions were leading or
      suggestive;(4) the data gathered were accurately reported; and (5) persons
      conducting the survey were recognized experts.

Id.(citation omitted). As one court in this Circuit has explained;

       When evaluating survey evidence, errors in a survey's methodology usually
       go to the weight accorded to its conclusions rather than its admissibility.
       However,the Second Circuit has made clear that this general rule is subject,
       of course, to [Federal] Rule [of Evidence] 403's more general prohibition
       against evidence that is less probative than prejudicial or confusing.
       Although it is the exception, there will be occasions when the proffered
       survey is so flawed as to be completely unhelpful to the trier of fact and its
       probative value is substantially outweighed by its prejudicial effect.

POM Wonderful LLC v. Organic Juice USA, Inc., 769 F. Supp. 2d 188, 197 (S.D.N.Y.

2011)(citations, quotations, and original alterations omitted). "The bottom line is that if

the survey suffers from substantial methodological flaws, it will be excluded under both

Rule 403 and Rule 702." Louis Vuitton, 525 F. Supp. 2d at 581; see also Universal City

Studios, Inc. v. Nintendo Co.,746 F.2d 112, 118(2d Cir. 1984)(finding a survey "so badly

flawed that it [could not] be used to demonstrate the existence of a question of fact on the

likelihood of consumer confusion"); Gucci Am., Inc. v. Guess?, Inc., 831 F. Supp. 2d 723,

739 (S.D.N.Y. 2011)("[W]hile errors in survey methodology usually go to weight of the

evidence, a survey should be excluded under Rule 702 when it is invalid or unreliable,

and/or under Rule 403 when it is likely to be insufficiently probative, unfairly prejudicial,

misleading, confusing, or a waste of time.").

       Defendant argues that the Berger Survey should be excluded because it is a "one-

off survey that does not follow any accepted survey methodology. (Dkt. 87-1 at 10).

                                           - 13-
Defendant argues in particular that the Berger Survey failed to replicate marketplace

conditions, asked leading questions, did not survey the relevant universe, failed to use an

appropriate sample size, and failed to use a control. {Id. at 10-11). Defendant notes that

at least five other courts have excluded surveys developed by Mr. Berger due to similar

methodological flaws. {Id. at 10 n.l (collecting cases)).

       In opposition. Plaintiff argues that the Berger Survey is "qualitative" and not

"quantitative," and that Defendant's arguments are therefore misplaced. (Dkt. 98 at 6-7,

9-10). Plaintiff further argues that Defendant has ignored the internet marketplace and

that Mr. Berger's methodology was appropriate when considered in this context. {Id. at

10-14).

       The Court rejects Plaintiffs argument that the labeling of the Berger Survey as

"qualitative" excuses the methodological flaws identified by Defendant. The methodology

criteria applied by courts in this context are meant to ensure that a survey's ultimate

conclusions are reliable and therefore helpful to the trier offact. See POM Wonderful, 769

F. Supp. 2d at 197. Regardless of whether Mr. Berger considers his survey qualitative or

quantitative, the Court must perform its gatekeeping functions under Rules 403 and 702 to

ensure that the proffered evidence is potentially helpful to the trier of fact. Indeed, federal

courts have consistently applied methodological requirements to focus group studies,

which is what Mr. Berger analogized his so-called "qualitative" survey to at his deposition.

(Dkt. 87-4 at 24-25); see, e.g., Scotts Co. v. United Indus. Corp., 315 F.3d 264, 277 (4th

Cir. 2002)(finding focus group evidence not admissible as to consumer confusion because

of methodological flaws); Merisant Co. v. McNeil Nutritionals, LLC,242 F.R.D. 315, 331

                                            - 14-
(E.D. Pa. 2007)(finding focus group materials unreliable and not probative in part because

oflack ofinformation regarding methodologies);Sam's Wines & Liquors, Inc. v. Wal-Mart

Stores, Inc., No.92 C 5170, 1994 WL 529331, at *7(N.D. 111. Sept. 27, 1994)(considering

methodological challenges to focus group results and finding that more information was

required to establish whether evidence was unduly prejudicial). The reasoning behind

these decisions is clear: a survey that fails to apply an appropriate methodology is

essentially nothing more than a collection of hearsay, with no indicia of reliability.

       Plaintiff has identified no cases holding that a "qualitative survey" need not be

performed in a methodologically sound manner. When asked if such a case existed at oral

argument. Plaintiffs counsel referred Xo LVL XIII Brands, Inc. v. Louis Vuitton Malletier

S.A., 209 F. Supp. 3d 612 (S.D.N.Y. 2016), aff'd, 720 F. App'x 24 (2d Cir. 2017).

However, the LFL XIII Brands case does not support Plaintiffs position. While the court

did explain that qualitative expert testimony is notper se excludable, it went on to exclude

the proffered testimony precisely because the expert "failed entirely to show a sufficiently

rigorous analytical connection between his qualitative methodology and his conclusions."

Id. at 646-47 (quotation and alterations omitted). In other words, the LVL XIII Brands

decision confirms that even a "qualitative" survey must have some grounding in an

appropriate methodology in order to be reliable and therefore helpful to the trier of fact.

       The Court further agrees with Defendant that the flaws in the Berger Survey are so

fundamental as to render it unreliable and inadmissible. First, the Court notes that Plaintiff

has failed to offer any substantive rebuttal to Plaintiffs argument that the Berger Survey

had an insufficient sample size and failed to use a control. These two flaws are sufficient

                                           - 15-
to render the Berger Survey more prejudicial than probative due to lack of reliability.

Turning first to the lack of a control, a leading trademark treatise explains:

       In a trademark likelihood ofconfusion survey, a properly constructed survey
       has at least two groups of respondents: one group (the "test cell") is shown
       the allegedly infringing mark; the second group (the "control cell") is shown
       a mark similar in appearance to the test cell, except for the designation whose
       influence is being tested.

6 McCarthy on Trademarks and Unfair Competition § 32:187. "A survey designed to

estimate likelihood of confusion must include a proper control. . . . Without a proper

control, there is no benchmark for determining whether a likelihood of confusion estimate

is significant or merely reflects flaws in the survey methodology." THOIP v. Walt Disney

Co.,690 F. Supp. 2d 218,240(S.D.N.Y. 2010)(''THOIP /")• "As courts routinely hold, a

survey's lack of a control group or control questions constitutes ...[a] ground for granting

a Rule 702 motion to exclude." Valador, Inc. v. ETC Corp., 242 F. Supp. 3d 448, 463

(E.D. Va. 2017)(footnote omitted), offd, 707 F. App'x 138(4th Cir. 2017);see also Vista

FoodExch., Inc. v. Vistar Corp., No. 03-CV-5203DRHWDW, 2005 WL 2371958, at *6

(E.D.N.Y. Sept. 27, 2005)(excluding survey performed by Mr. Berger in part because he

failed to use an appropriate control). Here, there is no dispute that the Berger Survey did

not use a control group or control questions, and Plaintiff has failed to offer any substantive

explanation for this failure, save its unavailing argument that a so-called "qualitative"

survey need not comport with appropriate methodologies.

       Insufficient sample size is also a critical consideration in assessing the admissibility

of a survey. See Mastercard Int'l Inc. v. First Nat'I Bank of Omaha, Inc., No. 02 Civ.

3691(DLC),03 Civ. 707(DLC),2004 WL 326708, at *9(S.D.N.Y. Feb. 23,2004)(finding

                                            - 16-
survey of 52 individuals not admissible to show confusion because "the number of

respondents surveyed [was] too small to provide meaningful results"). Here, the Berger

Survey had only 40 participants, which Mr. Berger admitted at his deposition was an

insufficient number to produce a reliable survey. (Dkt. 87-4 at 24-25). Again, Plaintiff

has failed to offer any substantive response to Defendant's argument on this point beyond

its contentions about qualitative surveys in general. The small sample size of the Berger

Survey makes its results statistically insignificant and of minimal probative value.

       In addition to these two points, the Court further agrees with Plaintiffthat the Berger

Survey is unreliable and not probative because it used leading questions and failed to

include a visual stimulus. "A survey is not credible if it relies on leading questions which

are inherently suggestive and invite guessing by those who did not get any clear message

at all." Procter & Gamble Co. v. Ultreo, Inc., 574 F. Supp. 2d 339, 352(S.D.N.Y. 2008)

(quotation omitted); see also Valador, 242 F. Supp. 3d at 448 ("Suggestive questions

render a survey unreliable by creating 'demand effects' or 'cues' from which a respondent

can 'infer the purpose of the survey and identify the "correct" answers.'" (quoting 6

McCarthy on Trademarks § 32:172)).

       Here, the Berger Survey asked questions such as "Do you believe that Brand X

[lONEX] and Brand Y [lON-X] are likely to produce confusion in the marketplace for

chemically strengthened glass and/or glass treatment services?" and "Do Brand X and

Brand Y give you the impression that the products sold under these brands come from the

same commercial source?" (Dkt. 87-5 at 12-13). These are the precise types of questions

that courts have found improperly suggestive in evaluating the admissibility of survey

                                           - 17-
evidence. For example, in Kargo Global, Inc. v. Advance Magazine Publishers, Inc., No.

06 CIV 550(JFK), 2007 WL 2258688 (S.D.N.Y. Aug. 6, 2007), the court found survey

questions leading where the respondents were shown the marks "cargo" and "kargo," and

then "asked whether they believed a connection, as to source, business relationship, or

sponsorship, existed between the companies whose marks the respondents had just seen."

Id. at *8. The Kargo court explained that "[u]nder such circumstances, the respondents

who later stated that they believed that there was a connection between Cargo and Kargo

due to the similarity ofthe names, and thus were tallied as 'confused', were demonstrating

merely that they had read the names 'cargo' and 'kargo' in artificially close proximity."

Id. at *9.


       In this case, the participants in the Berger Survey were exposed to lONEX and

lON-X side-by-side and then immediately asked whether they believed there was a

connection between the companies whose marks they had just seen. "[Q]uestion[s] about

whether the two items are put out by the same or a related source is likely to generate so-

called 'demand effects' that bias the survey by suggesting to respondents, at least

implicitly, that they should believe there is at least some sort of relationship between the

different items when the possibility might not even have occurred to the vast majority of

consumers who see the items." Simon Prop. Grp. L.P. v. mySimon, Inc., 104 F. Supp. 2d

1033, 1048(S.D. Ind. 2000);see also Beneficial Corp. v. Beneficial Capital Corp., 529 F.

Supp.445,450-51 (S.D.N.Y. 1982)(finding that the question "Do you think that there may

or may not be a business connection between Beneficial Capital Corp. and the Beneficial

Finance System Companies?" was of little probative value because it "establishes no more

                                           - 18-
than that the names are similar ..., and that portions of the general public will make the

reasonable assumption, that, in the absence of any other information, two companies with

similar names are likely to have a business connection").

       Plaintiff argues that the questions in the Berger Survey were not improperly leading

because Mr. Berger was using a ''Squirt type methodology" and not an "Eveready type

survey." (Dkt. 98 at 13-14).^ However, courts have disapproved of the use of leading

questions in the context of the Squirt survey method. See, e.g.. People's United Bank v.

Peoplesbank, No. 3:08cv01858(PCD),2010 WL 2521069, at *7(D. Conn. June 17,2010)

(finding that a Squirt-stylQ survey used leading questions and provoked a demand effect),

aff'd, 401 F. App'x 607 (2d Cir. 2010); Simon, 104 F. Supp. 2d at 1048 (finding as one

reason to exclude a Squirt-sXy\Q survey the fact that it used leading questions). Plaintiff

has not cited any cases in which a court found it appropriate for a survey using the Squirt

method to employ leading questions. Mr. Berger's use of improper leading questions is

another reason that the Berger Survey is non-probative and inadmissible.

       The Berger Survey is also non-probative because of Mr. Berger's failure to use a

standardized visual stimulus. As one court in this Circuit has explained:

       Typically, trademark infringement surveys use stimuli, such as pictures,
       advertisements or clothing, that directly expose potential consumers to the
       products or the marks in question. To be probative of actual confusion, a

^        "There are two common methods for surveying the likelihood ofconfusion.... The
first is the Eveready method;the second is the Squirt method. The Eveready survey, which
is particularly apt where the plaintiffs senior mark is strong and widely-recognized, does
not inform respondents what the senior mark is, but assumes that they are aware of the
mark from their prior experience. The Squirt format, on the other hand, presents the
respondent with both ofthe conflicting marks." Valador,242 F. Supp. 3d at 464(quotation
and citations omitted).
                                          - 19-
       survey must use stimuli that approximate what a potential customer would
       encounter in making purchasing decisions. A survey that uses stimuli that
       differ from what a consumer is actually likely to see in the marketplace does
       not accurately test for actual consumer confusion and thus lacks probative
       value.


Kargo, 2007 WL 2258688, at *10 (citations and quotations omitted). "[A] survey must

use the proper stimulus, one that tests for confusion by replicating marketplace conditions."

Conopco, Inc. v. Cosmair, Inc., 49 F. Supp. 2d 242, 253(S.D.N.Y. 1999)

       However, in this case, Mr. Berger did not use a standardized visual stimulus.

Instead, participants in the Berger Survey were instructed to "write on a piece of paper the

letters ...I-O-N-E-X" and then further instructed to "write I-O-N-DASH X[.]" (Dkt. 87-5

at 12).   Mr. Berger acknowledged at his deposition that this did not constitute a

standardized stimulus. (Dkt. 87-4 at 18-19). Where a survey uses an "improper or

unrepresentative stimul[us]" it is of"severely diminished probative value." Kargo, 2007

WL 2258688, at *11; see also Louis Vuitton, 525 F. Supp. 2d at 568 (excluding survey

because ofthe "cumulative effect of a number offlaws," including "the use ofan improper

stimulus").

       These numerous flaws are sufficiently fundamental that they render the Berger

Survey unreliable and more prejudicial than probative. The Court therefore finds that the

Berger Survey is inadmissible under Rules 403 and 702. Accordingly, the Court need not

reach Defendant's contention that the Berger Study failed to use an appropriate universe,

which would require the Court to reach factual issues regarding whether the respondents

to the Berger Survey were indeed prospective buyers of Plaintiffs services.



                                           -20-
             2.      Motion in Limine Regarding Rhonda Harper

      Defendant's second motion in limine addresses the admissibility of a consumer

confusion survey performed by Plaintiffs expert witness Rhonda Harper, as well as Ms.

Harper's associated expert opinions. The Court finds Ms. Harper's survey admissible and

denies Plaintiffs motion, for the reasons discussed below.

                     a.     The Contested Opinions and Evidence

      Ms. Harper is owner ofthe research, consulting, and testimony firm Rhonda Harper

LLC and has 30 years of corporate marketing and research experience, having conducted

or caused to be conducted more than 1,000 quantitative surveys. (Dkt. 88-3 at 4-5). Ms.

Harper conducted two surveys in connection with this litigation, but subsequently

withdrew one of these surveys. (Dkt. 88-1 at 6 n.l). The remaining survey, referred to

herein as the "Harper Survey," was an online survey wherein the sample was drawn from

"males and females ages 18+ with incomes $50k+ who are past or potential purchasers of

a smart-watch." (Dkt. 88-3 at 9). Respondents were split into a control group (326

individuals) and a test group (346 individuals), and the test group was shown the marks

lONEX and lON-X, while the control group was shown the marks SAMSUNG and

APPLE. {Id. at 10). The respondents were then presented with a single multiple-choice

question in which they were told to imagine that they were shopping for a smart-watch and

saw the names on the back ofthe watch and on the packaging, and then asked about their

beliefs regarding the source ofthe products. {Id.). Thirty-two percent ofrespondents stated

that they believed lONEX and lON-X were either put out by the same company or by two

companies that are affiliated or associated with each other. {Id. at 11).

                                           -21 -
              b.     Admissibilitv of the Harper Survey and Related Opinions

       Defendant argues that the Harper Survey is not admissible because it failed to

replicate market conditions, created demand effects by asking one multiple-choice

question, used an improper control, and failed to survey the appropriate universe. (Dkt.

88-1 at 6-8). The Court has reviewed these arguments and finds that while it does appear

that the Harper Survey has methodological problems, the infirmities are not so severe as to

render it inadmissible.


       As the Court noted in its discussion of the Berger Survey, the general rule is that

"[w]hen evaluating survey evidence, errors in a survey's methodology usually go to the

weight accorded to its conclusions rather than its admissibility." POM Wonderful, 769 F.

Supp. 2d at 197. Here, unlike Mr. Berger, Ms. Harper conducted a survey that was not a

one-off, so-called "qualitative survey," but was instead intended to be a standard

quantitative survey. Ms. Harper also used an appropriate sample size.

       The Court acknowledges that Defendant has raised multiple valid criticisms of the

Harper Survey. The Court agrees that the control used by Ms. Harper was likely not a

proper control. "To fulfill its function, a control should share as many characteristics with

the experimental stimulus as possible, with the key exception of the characteristic whose

influence is being assessed." THOIP v. Walt Disney Co., 788 F. Supp. 2d 168, 181

(S.D.N.Y. 2011)("'THOIP IF)(quotation and alteration omitted). Here, the controls used

by Ms. Harper(SAMSUNG and APPLE)are well-known marks and have no resemblance

to lONEX and lON-X, the items being tested. Moreover, Ms. Harper admitted at her

deposition that "nothing" about the control marks was similar to the test marks and that

                                           -22-
these controls were chosen in a deliberate effort to keep the baseline level of confusion

low. (See Dkt. 88-4 at 35, 37-38).

       Ms. Harper also failed to use a visual stimulus, but instead asked the survey

participants to "imagine" that they were shopping for a smartwatch and saw either lONEX

or lON-X on the packaging and the back of the watch. (Dkt. 88-3 at 10). Courts have

disapproved ofthe use ofthese kinds of"conceptual stimuli," explaining that "[w]hat[the]

survey takers saw in their minds is unknown and unknowable." J.T. Colby & Co., Inc. v.

Apple Inc., No. 11 Civ. 4060(DLC), 2013 WL 1903883, at *21 (S.D.N.Y. May 8, 2013),

aff'd, 586 F. App'x 8(2d Cir. 2014).

      The single multiple-choice question used by Ms. Harper is also somewhat leading,

and it appears that the universe may have been overly broad, inasmuch as Ms. Harper did

not limit the survey to individuals who indicated a present interest in purchasing a

smartwatch in the price range ofthe Apple Watch device. See Louis Vuitton, 525 F. Supp.

2d at 630 (finding survey participants improperly screened where they were asked only if

they were "likely to purchase 'within the next year or so' a purse or handbag costing more

than $100," and handbags at issue were more expensive).

       The Court does not discount the significance ofthe methodological flaws discussed

above and agrees with Defendant that they render the Harper Survey oflimited evidentiary

value. However,"there is 'no such thing as a "perfect" survey. The nature ofthe beast is

that it is a sample, albeit a scientifically constructed one.'" THOIP I, 690 F. Supp. 2d at

230(quoting 6 McCarthy on Trademarks § 32:184). Accordingly, the general rule is that

cross-examination, and not exclusion by the Court, is "the appropriate way to raise

                                          -23-
criticisms ofthe survey's methods," On Site Energy Co. v. MTU Onsite Energy Corp.,'Ho.

lO-CV-1671(JS)(WDW),2012 WL 2952424, at *3(E.D.N.Y. July 19,2012). Unlike the

Berger Survey, which failed to even attempt to apply an appropriate methodology, the

Harper Survey used an appropriate sample size, separated participants into a control group

and a test group, and at least somewhat comported with standard survey design.

Accordingly,the Harper Survey is not, on its face,so fatally flawed as to be excluded under

Rules 403 and 702. The Court therefore denies Defendant's motion to exclude the Harper

Survey.

              3.     Motion in Limine Regarding Scott D. Woldow


       Defendant's third and final motion in limine seeks to exclude the opinions offered

by Plaintiffs proffered expert witness Scott D. Woldow. For the reasons set forth below,

the Court grants the motion in part and denies the motion in part.

                     a.     The Contested Opinions and Evidence


       Mr. Woldow holds a juris doctorate from The American University Washington

College of Law and a master's of business administration from The American University

Kogod College ofBusiness Administration, and is a practicing trademark attorney with the

law firm Smith, Gambrell & Russell, LLP in Washington, D.C. (Dkt. 89-6 at 5). From

1998 to 1999, Mr. Woldow was a Trademark Examining Attorney at the USPTO. (Jd.).

       Mr. Woldow authored an expert report dated March 15, 2018, in which he offered

the following opinions:(1) the lONEX® mark is not a descriptive term and is a distinct

source identifier that any reasonable trademark practitioner would identify as potentially

confusingly similar with the "lON-X mark";(2) a reasonable trademark attorney would

                                          -24-
not recommend adoption and use of the "lON-X mark" based on the prior use and

registration of the lONEX® mark; and (3) Defendant's fair use defense is contrary to

Defendant's actions. {Id. at 9). These opinions are discussed with more particularity in

the Court's consideration of their admissibility.

              b.     Admissibility of Mr. Woldow's Opinions


       Defendant asks the Court to exclude Mr. Woldow's opinions in their entirety for the

following reasons:(1) Mr. Woldow offers improper legal opinions on the ultimate issues

to be decided in this case;(2)Mr. Woldow applied the incorrect methodology to determine

likelihood of confusion;(3)Mr. Woldow is not qualified to offer opinions about consumer

psychology, marketing, or linguistics;(4) Mr. Woldow cannot opine about Apple's intent;

and(5) Mr. Woldow's opinions are based on insufficient facts or data. (Dkt. 89-1 at 6-8).

The Court has considered each ofthese arguments and finds that portions of Mr. Woldow's

testimony are not admissible, for the reasons discussed below.

       First, the Court agrees with Defendant that Mr. Woldow's expert report is replete

with opinions related not to trademark law (the area in which Mr. Woldow is proffered as

an expert) but to consumer psychology, marketing, or linguistics.      For example, Mr.

Woldow's expert report contains the following opinions, among others:

   • "lON-X is likely to be perceived as a trademark by consumers. The ordinary
     consumer is likely to view lon-X as a trademark by visual appearance alone."(Dkt.
       89-6 at 13)

   • "The consuming public is likely to recognize the use oflON-X on the Apple Watch
     Sport as a feature of the product because it looks like a trademark as applied to the
     watch and as applied to the packaging for the goods." {Id).



                                             25-
  • "Apple's use of lON-X in connection with the Apple Watch Sport is likely to be
    noticed and considered by consumers because it is set off from the surrounding
       words." {Id.).

  • "[B]ased on appearance alone, an ordinary consumer or a specialized buyer of glass
    is likely to view Apple's examples as trademark usage, not descriptive usage." (Id.).

  • "Buyers of chemically strengthened glass will likely be aware that not all glass can
    be strengthened by the ion-exchange chemical treatment process." (Id.).

  • "An ordinary consumer is not likely to consider [Defendant's use ofthe phrase 'lon-
    X glass'] to be descriptive usage. . .. The ordinary purchaser . . . isn't likely to
    consider lon-X as a descriptive abbreviation ofthe ion-exchange glass strengthening
    process. They are more likely to view it as a trademark for a product feature not a
    scientific abbreviation describing how smaller ions are replaced be larger ions to
    create a stronger surface layer." {Id. at 14).

  • "The ordinary consumer is likely not aware of 'ion exchange technology' or any
    alleged abbreviation for it." {Id. at 18).

  • "[I]t seems more plausible that the average consumer has no idea what ion exchange
    glass strengthening is or that it has any such alleged abbreviation." {Id. at 19).

   • "A reasonable consumer of both sport watches and chemically strengthened glass
     would likely find the marks lON-X and lONEX® as highly similar in appearance,
       sound, connotation and commercial impression." {Id. at 21).

Mr. Woldow also purports to "concur with [the] results" of Ms. Harper's survey. {Id. at

22).

       "It is well established that even if a witness qualifies as an expert with respect to

certain matters or areas of knowledge, it by no means follows that he or she is qualified to

express expert opinions as to other fields." LVL XIII Brands, 209 F. Supp. 3d at 638

(quotation omitted). For example, in LVL XIII Brands, the plaintiff sought to have its

expert witness, an attorney and professor of law, opine on whether a particular trademark

had achieved secondary meaning. Id. at 637-40. The Court found his testimony

                                           -26-
inadmissible, explaining that although the proffered expert's "experience and education

may qualify him as an expert in certain areas of fashion history and intellectual property

law," it did not qualify him to opine on the empirical question of whether a trademark had

achieved secondary meaning. Id. at 638.

       Similarly, in this case, while Mr. Woldow is qualified to be an expert in the area of

trademark law, he admitted at his deposition that he has no expert qualifications in

consumer psychology, marketing, or linguistics. {See Dkt. 89-5 at 15-17). A trademark

lawyer has no particularized knowledge regarding the understanding and perceptions of an

ordinary consumer, nor of the understanding and perceptions of a specialized buyer of

glass. Here, Mr. Woldow essentially speculates as to what an ordinary consumer or a

specialized buyer of glass would know or think, which is confirmed by the language he

uses in his expert report. {See, e.g., Dkt. 89-6 at 19 ("[I]t seems more plausible that the

average consumer has no idea what ion exchange glass strengthening is or that it has any

such alleged abbreviation.")). The Court sees no basis for permitting Mr. Woldow to

present a jury with this speculation, which is outside his field of training. See LVL XII

Brands, 209 F. Supp. 3d at 639-40(holding that "expertise most germane" to an empirical

determination of consumer association involves "training or experience performing

empirical analyses," and declining to permit attorney to opine thereon because his opinions

would be mere conjecture); R.F.M.A.S., Inc. v. So, 748 F. Supp. 2d 244, 282 (S.D.N.Y.

2010)(finding experts in jewelry history and appraisal unqualified to testify as to whether

particular trade dress was identifiable to consumers and distinctive, because neither expert

had training in how the public perceived products). The fact that Mr. Woldow's legal

                                           -27-
practice intersects with and involves issues of consumer confusion does not render him an

expert on the topic, any more than a medical malpractice attorney is an expert on human

physiology or a real estate attorney is an expert on construction. To hold otherwise would

allow attorneys to qualify as experts in areas far outside the legal field, simply because they

have concentrated their practice in a particular subject matter.

       Mr. Woldow also may not simply opine that he concurs with Ms. Harper's survey

findings. "A[n][expert], however well credentialed he may be, is not permitted to be the

mouthpiece of a[n][expert] in a different specialty." Dura Auto. Sys. ofInd., Inc. v. CTS

Corp., 285 F.3d 609, 614 (7th Cir. 2002); see also In re M/VMSG Flaminia, No. 12-cv-

8892(KBF), 2017 WL 3208598, at *22(S.D.N.Y. July 28, 2017)("[A] proffered expert

may not simply pass off as their own, or serve as a vehicle for presenting, the opinions of

others in subjects on which the proffered expert is not personally qualified."). Here, Mr.

Woldow has no expertise in conducting consumer surveys, and he may not simply repeat

Ms. Harper's findings and state that he concurs with them.

       The Court further agrees with Defendant that Mr. Woldow has offered improper and

speculative opinions regarding Defendant's motivations. In particular, in opining as to

Defendant's fair use defense, Mr. Woldow speculates that at some point in time. Defendant

"switched its view of the lON-X mark as a trademark and began to consider it as an

allegedly descriptive term." (Dkt. 89-6 at 24). "Inferences about the intent or motive of

parties or others lie outside the bounds of expert testimony." In re Rezulin Prods. Liab.

Litig., 309 F. Supp. 2d 531, 547 (S.D.N.Y. 2004). Accordingly, Mr. Woldow may not

opine that Defendant at one point viewed lon-X as a trademark. However, Mr. Woldow

                                            -28-
may opine as to whether Defendant's actions are those that would be recommended by a

reasonable trademark attorney.

       To the extent Defendant argues that Mr. Woldow has offered improper legal

opinions, in light of the Court's resolution of Defendant's motion for summary judgment,

this contention is denied as moot. The Court has not relied on or been confused by Mr.

Woldow's view of the law in assessing the parties' contentions.

      For the foregoing reasons. Defendant's motion in limine to exclude Mr. Woldow's

expert opinions (Dkt. 89) is granted to the extent that Mr. Woldow opines as to the

perception and understanding of either an ordinary consumer or a specialized buyer of

glass, to the extent Mr. Woldow speculates as to Defendant's motivations, and to the extent

that Mr. Woldow opines that he concurs with Ms. Harper's survey results, and is otherwise

denied.


       C.     Plaintifrs Motion in Limine


       Plaintiff moves pursuant to Daubert to exclude certain testimony by Defendant's

expert witness Jeffrey Samuels. (Dkt. 76).       Mr. Samuels is an attorney and former

Assistant Commissioner for Trademarks at the USPTO, as well as a retired professor of

intellectual property, who offered a rebuttal to Mr. Woldow's report. (Dkt. 76-1 at 5).

       Plaintiff asks the Court to preclude Mr. Samuels from testifying as to "matters

outside the scope of a rebuttal report and on ultimate issues of fact that the jury will be

asked to decide." (Dkt. 76 at 4). In particular. Plaintiff asks the Court to prohibit Mr.




                                            29
Samuels from offering opinions "regarding how to assess the Polaroicf factors in making

a determination on likelihood of confusion." (Id. at 7). Plaintiff contends that these

opinions by Mr. Samuels are unhelpful to the trier of fact and will merely waste time and

unnecessarily confuse the jury. (Id. at 7-9).

       In light of its resolution of Defendant's motion for summary judgment, which has

been decided without reference to any expert opinions offered by Mr. Samuels, the Court

finds that Plaintiffs motion in limine need not be resolved. Accordingly, the Court denies

Plaintiffs motion in limine as moot.


II.    MOTION FOR SUMMARY JUDGMENT


       A.     Legal Standard


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact. .. ." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the




^      Polaroid Corp. v. PolaradElecs. Corp., 287 F.2d 492(2d Cir. 1961).
                                           -30-
party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011)(citing Celotex Corp. v. Catrett, All U.S. 317,322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358(2d

Cir. 2011)).   Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown,654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., All U.S. 242, 247-48 (1986).

       B.      Fair Use


       Defendant seeks summary judgment on the basis that its use of the phrase "lon-X

glass" constitutes fair use. (Dkt. 78 at 8). "The fair use doctrine permits use of a protected

mark by others to describe certain aspects ofthe user's own goods." EMICatalogue P'ship

V. Hill, Holliday, Connors, Cosmopulos Inc., 228 F.3d 56,64(2d Cir. 2000). The Second

Circuit has explained:

       It is a fundamental principle marking an outer boundary of the trademark
       monopoly that, although trademark rights may be acquired in a word or
       image with descriptive qualities, the acquisition of such rights will not

                                            -31 -
       prevent others from using the word or image in good faith in its descriptive
       sense, and not as a trademark.

Car-Freshner Corp. v. S.C. Johnson & Son, Inc., 70 F.3d 267,269(2d Cir. 1995);see also

15 U.S.C. § 1115(b)(4)(it is a defense to a claim of trademark infringement that "the use

of the name, term, or device charged to be an infringement is a use, otherwise than as a

mark, of the party's individual name in his own business, or of the individual name of

anyone in privity with such party, or of a term or device which is descriptive of and used

fairly and in good faith only to describe the goods or services of such party, or their

geographic origin"). "In order to assert a successful fair use defense to a trademark

infringement claim, the defendant must prove three elements: that the use was made (1)

other than as a mark,(2) in a descriptive sense, and (3) in good faith." Kelly-Brown v.

Winfrey, 717 F.3d 295, 308 (2d Cir. 2013). Fair use is an affirmative defense on which

Defendant bears the burden of proof, see id., and applies to both common-law trademark

claims and claims under the Lanham Act, Car-Freshner, 70 F.3d at 268-69.

              1.     Applicability of Fair Use Defense


       Before reaching the merits ofDefendant's fair use defense,the Court first addresses

Plaintiffs threshold contention that Defendant's fair use defense is "illusory" because

§ 1115(b)(4) only applies to "an ordinary word, or a phrase made up of ordinary words."

(Dkt. 96 at 8). In other words. Plaintiff argues that because the challenged phrase in this

case is "lon-X glass" and not "ion exchange glass," fair use does not apply as a matter of

law. Plaintifffurther argues that a fair use defense is not available to Defendant as a matter




                                            -32
of law because lONEX® is not a descriptive trademark. (Dkt. 96 at 10-12). The Court

rejects these contentions by Plaintiff, for the reasons that follow.

       "It will be useful at the outset to restate some basic principles of trademark law,

which, although they should be familiar, tend to become lost in a welter of adjectives."

Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9 (2d Cir. 1976). In

particular, it is relevant to the instant discussion that there are generally "four different

categories of terms with respect to trademark protection. Arrayed in an ascending order

which roughly reflects their eligibility to trademark status and the degree of protection

accorded, these classes are (I) generic,(2) descriptive,(3)suggestive, and (4)arbitrary or

fanciful." Id. "A generic term is one that refers, or has come to be understood as referring,

to the genus of which the particular product is a species," and is not eligible for trademark

protection. Id. A descriptive term may be a valid trademark only if it has acquired a

secondary meaning and become distinctive of the applicant's goods in commerce. Id. at

10. A suggestive term is one that "requires imagination, thought and perception to reach a

conclusion as to the nature of goods," and is "entitled to registration without proof of

secondary meaning," as are terms that are "fanciful or arbitrary." Id. at 10-11 (quotation

omitted).

       Plaintiff argues that the case law does not support the conclusion that "infringing

uses of arbitrary or fanciful marks may be subject to a fair use defense" or that a fair use

defense may be invoked "when the infringing use involves a coined word or phrase with a

non-standard derivation such as lON-X." (Dkt.96 at 8-10). Plaintiffrelies on the Southern

District of New York's decision in Cullman Ventures, Inc. v. Columbian Art Works Inc.,

                                            -33-
717 F. Supp. 96(S.D.N.Y. 1989) for the proposition that the use of a hyphen in the term

lon-X means it is not an "ordinary word term" and therefore carmot qualify as a fair use.

(Dkt. 96 at 9). However, the Cullman Ventures decision was premised on that court's

holding that "[t]he 'fair use' defense is available only in actions involving descriptive

trademarks." 717 F. Supp. at 133. The Second Circuit expressly disavowed the Cullman

Ventures holding six years later in the Car-Freshner case, stating;

       Regardless whether the protected mark is descriptive, suggestive, arbitrary,
       or fanciful as used in connection with the product or service covered by the
       mark, the public's right to use descriptive words or images in good faith in
       their ordinary descriptive sense must prevail over the exclusivity claims of
       the trademark owner.


70 F.3d at 269.


       Plaintiff attempts to write off this statement by the Second Circuit as mere "dicta"

(Dkt. 96 at 9 n.2), but no court has interpreted it as such, nor could one reasonably do so,

given the Car-Freshner court's extensive discussion of the issue and its relevance to the

ultimate holding in that case. See, e.g.. Radio Channel Networks, Inc. v. Broadcast.Com,

Inc., No.98 CIV.4799(RPP), 1999 WL 124455, at *3(S.D.N.Y. Mar. 8, 1999), aff'd, 201

F.3d 432(2d Cir. 1999)("The Second Circuit has made clear that it is not necessary that

the plaintiffs mark be classified as 'descriptive' within the four-fold hierarchy of

trademark types (generic, descriptive, suggestive, and arbitrary or fanciful). See Car-

Freshner, 70 F.3d at 269-70. Instead, what matters is whether the defendant has used the

mark(1)in good faith, and(2)in its descriptive sense."). Moreover,in this Circuit, the fair

use defense has been considered in the context of fanciful marks since at least the 1970s.

See Venetianaire Corp. of Am. v. A & P Imp. Co., 429 F.2d 1079, 1082 (2d Cir. 1970)

                                           -34-
(considering whether the defendant had engaged in a fair use ofthe word "hygienic" or had

infringed on the plaintiffs mark "Hygient," which the court noted was "arbitrary and

fanciful").

       Other federal courts have also not limited the fair use defense to so-called ordinary

words. See, e.g.. Bell v. Harley Davidson Motor Co., 539 F. Supp. 2d 1249, 1260 (S.D.

Cal. 2008)("The fair use defense is not limited to terms that one can find in a dictionary.").

For example, in In re Dual-Deck Video Cassette Recorder Antitrust Litig., 11 F.3d 1460

(9th Cir. 1993), the plaintiff had a registered trademark, VCR-2®, for its videocassette

recorder machine. Id. at 1462. "Competitors[ofthe plaintiff], which[made]receivers and

other machines to which two videocassette recorders may be attached, [had] labeled the

terminals on the backs of their machines 'VCR-l' and 'VCR-2,' with and without the

hyphen," and the plaintiff claimed trademark infringement. Id. The Ninth Circuit found

as a matter of law that the defendants' use ofthe term "VCR-2" was fair use. Id. at 1466.

       Similarly, in Sunmark,Inc. v. Ocean Spray Cranberries, Inc.,64 F.3d 1055(7th Cir.

1995),the Seventh Circuit held that ajuice company's use ofthe phrase "sweet-tart," which

was not found in the dictionary, was nonetheless fair use and did not infringe on the

plaintiffs trademark, SweeTARTS®. Id. at 1058-59; see also SportFuel, Inc. v. PepsiCo,

/w.. No. 16 C 7868,2018 WL 2984830, at *5(N.D. 111. June 14,2018)(rejecting argument

that fair use defense did not apply because "SportFuel" is not a dictionary-defined term),

appeal dismissed. No. 18-2524, 2018 WL 6986653(7th Cir. July 30, 2018).

       The Court agrees with these courts that there is no reason to limit a fair use defense

to words found in a dictionary and rejects Plaintiffs threshold argument that the fair use

                                            -35-
defense does not apply to the claims at issue in this litigation. The Court therefore

considers on the merits whether the elements of a fair use defense have been established as

a matter of law.


              2.     Non-Trademark Use


       The Second Circuit has "equated use as a mark with the use of a term as a symbol

to attract public attention." JA Apparel Corp. v. Abboud,568 F.3d 390,400(2d Cir. 2009)

(quotations and alterations omitted); see also Dessert Beauty, Inc. v. Fox,568 F. Supp. 2d

416,424(S.D.N.Y.2008),aff'd,329 F. App'x 333(2d Cir. 2009)("A trademark use occurs

when a mark indicates the source or origin of consumer products."). So, for example,

where a contested phrase is "located on the package in a place and manner that only the

close reader would notice," the use is less likely to constitute use as a mark. Mattel, Inc.

V. Azrak-Hamway Int'I, Inc., 724 F.2d 357, 361 (2d Cir. 1983). "[N]on-trademark use of

the challenged phrase" may also be "evidenced by the fact that the source ofthe defendants'

product is clearly identified by the prominent display ofthe defendants' own trademarks."

Cosmetically Sealed Indus., Inc. v. Chesebrough-Pond's USA Co., 125 F.3d 28,30(2d Cir.

1997).

         Based on the record before the Court in this case, a reasonable jury would

necessarily find that Defendant is not using lon-X as a trademark. Defendant has produced

extensive evidence supporting this conclusion. In particular. Defendant has demonstrated

that every time it uses the phrase "lon-X glass," it does so in close proximity to either the

Apple word mark or the Apple logo, and that it does so on the back of the Apple Watch

device and in other places where the Apple Watch device's features are being described.

                                           -36-
Defendant has also submitted Dr. Dhar's expert opinion that consumers are unlikely to

perceive "lon-X glass" as a source identifier. (See Dkt. 86-1 at 78). Mr. Berger's rebuttal

report, which the Court has reviewed, does not contain any persuasive substantive criticism

of this opinion by Dr. Dhar. (See Dkt. 87-21). Moreover, Defendant has not applied for a

trademark on "lon-X" and does not claim any exclusive rights to the use of that phrase.

      In opposition to Defendant's summaryjudgment motion,the sole evidence Plaintiff

points to in support of its argument that Defendant is using lon-X as a trademark is Mr.

Woldow's expert report, wherein he opines, among other things, that "[t]he ordinary

consumer is likely to view lon-X as a trademark through visual appearance alone." (Dkt.

96 at 11-12). However, as the Court has discussed at length above, Mr. Woldow is a

trademark attorney and has no expertise in what an ordinary consumer is likely to perceive

or understand. Accordingly, as the Court has already found,these opinions by Mr. Woldow

are not admissible and cannot serve as competent evidence in support of Plaintiffs

contentions. Therefore, Defendant has established its satisfaction ofthe first element of a

fair use defense, and Plaintiff has failed to come forward with any competent, admissible

evidence from which a reasonable jury could conclude that Defendant is using lon-X as a

trademark.


              3.     Use in a Descriptive Sense


       The second requirement for a successful fair use defense is that the use be made "in

a descriptive sense[.]" Kelly-Brown, 717 F.Sd at 308. "Whether a use is descriptive must

be determined by assessing the manner in which the mark is used with respect to the

product or service sold by the alleged infringer." EMI Catalogue P'ship, 228 F.Sd at 65.

                                           -37-
Moreover,"[wjhere a mark incorporates a term that is the only reasonably available means

ofdescribing a characteristic ofanother's goods,the other's use ofthat term in a descriptive

sense is usually protected by the fair use doctrine." Id.

       The Second Circuit's decision in Car-Freshner provides insight into what it means

to use a term in a descriptive sense. There,the court found that the use of a pine-tree shape

for an air freshener was descriptive because "the pine-tree shape describes two aspects of

[the defendant's] product. The pine tree refers to the pine scent of its air freshening agent.

Furthermore, as a Christmas tree is traditionally a pine tree, the use of the pine-tree shape

refers to the Christmas season, during which [the defendant] sells this item." 70 F.3d at

270. Car-Freshner thus teaches that descriptive use is not narrowly defined and is satisfied

where there is a relationship between the challenged use and particular aspects ofthe goods

in question.

       In this case. Plaintiff chose to adopt a mark that incorporates most ofthe term "ion

exchange," a well-known (within the relevant industry) scientific term for a chemical

process for strengthening glass. It therefore accepted the risk that other businesses would

use similar terminology to truthfully describe their own products. See Cosmetically Sealed

Indus., 125 F.3d at 30 ("If any confusion results, that is a risk the plaintiff accepted when

it decided to identify its product with a mark that uses a well known descriptive phrase.").

Defendant uses the abbreviated term "lon-X" to convey the fact that its glass watch covers

have been chemically strengthened using an ion exchange process. Plaintiff concedes that

its own expert, Mr. Berger, testified at deposition that Defendant uses lon-X as "a



                                             38-
description of a component part" of certain Apple Watch devices. (Dkt. 79 at ^ 34; Dkt.

96-1 at If 34).

       At oral argument, Plaintiffs counsel suggested that the Court should conclude that

Defendant does not use lon-X in a descriptive sense because(1)the USPTO concluded that

lONEX® was not descriptive, and that analysis applies with equal force to a consideration

of whether Defendant is using lon-X descriptively,(2)the general public is not aware of

the existence ofthe ion exchange process, and(3)certain employees ofDefendant referred

in emails to "naming" components of the Apple Watch device. The Court does not find

these arguments persuasive.

       First, as Defendant's counsel noted at oral argument, the record before the Court

indicates that Plaintiff did not inform the USPTO at the time it registered the lONEX®

mark that it was used in connection with an ion exchange process. (See Dkt. 80-18 at 2).

Under these circumstances, the Court is not convinced that the USPTO's determination is

instructive with respect to the descriptiveness oflon-X.

       Second, Plaintiffs argument regarding the general public's knowledge of the ion

exchange process misses the point. There is no dispute that if Defendant had used the

phrase "ion exchange glass," that would have been considered descriptive, regardless of

the general public's understanding ofthe scientific underpinnings. Nothing in the fair use




      Plaintiffs counsel suggested at oral argument that Mr. Berger had "misspoken"
when he testified in this regard. However, Plaintiff has not submitted a declaration from
Mr. Berger stating that this is the case or any other admissible evidence contradicting Mr.
Berger's sworn deposition statements.
                                          -39-
case law suggests that a use cannot be descriptive simple because it refers to a relatively

obscure or specialized aspect ofthe goods in question.

       Third, while a small number of Defendant's employees may have referred to "lon-

X" as a "name" for one of the Apple Watch device's components, this does not establish

non-descriptive use. A name can be descriptive—indeed, there is an inherent desirability

in choosing a name that describes the product's attributes, which is why trademark law

requires that secondary meaning be established before such a name can become a registered

trademark. Plaintiff has produced nothing from which a jury could find that this reference

to "naming" by certain of Defendant's employees somehow means that the use of the

phrase "lon-X glass" is not descriptive. Accordingly, based on the record before the Court,

Defendant has established the second element of a fair use defense.


              4.     Good Faith


       The third and final element of a fair use defense is that the use has been undertaken

in good faith. "In analyzing the proper scope of fair use good faith, ... the focus of the

inquiry is .. .whether defendant in adopting its mark intended to capitalize on plaintiffs

good will." EMI Catalogue P'ship, 228 F.3d at 66. Defendant has borne the burden of

demonstrating conclusively that its actions were taken in good faith. Good faith may be

"evidenced by the fact that the source ofthe defendants' product is clearly identified by the

prominent display of the defendants' own trademarks." Cosmetically Sealed Indus., 125

F.3d at 30. Here, there is no question that Defendant has prominently displayed its own

trademarks in connection with the Apple Watch device, and there is nothing in the record



                                           -40-
to suggest that Defendant was somehow trying to capitalize on good will associated with

Plaintiff.


       Plaintiff has failed to produce or point to any admissible evidence to contradict

Defendant's showing of good faith. Instead, Plaintiff argues that bad faith is shown

because Defendant had prior knowledge of Plaintiffs lONEX® registration. (Dkt. 96 at

12). However, the Second Circuit has rejected the argument that prior knowledge is

sufficient to show bad faith. Car-Freshner, 70 F.3d at 270. Plaintiff also argues that Mr.

Woldow's expert opinions are evidence of Defendant's bad faith, but the portion of Mr.

Woldow's expert report cited by Plaintiff is based on his unsupported opinion that there is

a "likelihood of confusion between the lONEX® and lON-X marks." {See Dkt. 96 at 12).

The Court has already explained that Mr. Woldow has no expertise in consumer

perceptions or understandings and that he is unqualified to opine as to the likelihood of

confusion. Accordingly, his dependent opinion as to what actions a reasonable trademark

attorney would take where there was a likelihood ofconfusion is not probative ofthe issue

ofgood faith. On the record before the Court, no reasonable jury could find that Defendant

acted in bad faith in its use of the phrase "lon-X glass."

       For all the foregoing reasons, the Court finds that Defendant has demonstrated its

entitlement to summary judgment. On the instant record, a reasonable trier of fact would

necessarily conclude that Defendant's use ofthe phrase "lon-X glass" constituted fair use

and was not unlawful trademark infringement or unfair competition.




                                             41 -
       C.     Likelihood of Confusion


       In addition to seeking summary judgment based on its fair use affirmative defense,

Defendant also contends that it is entitled to summary judgment because there is no

likelihood of confusion, as is required to show trademark infringement. The Court agrees,

for the reasons discussed below.


      "A plaintiffs trademark is protected by federal law against infringement by use of

colorable imitations of the mark which are likely to cause confusion, or to cause mistake,

or to deceive." Int7Info. Sys. Sec. Certification Consortium, Inc. v. Sec. Univ., LLC,823

F.3d 153, 160 (2d Cir. 2016)(quotation omitted). Accordingly, "[a] claim of trademark

infringement under the Lanham Act is analyzed under a two-prong test. The first prong

looks to whether the senior user's mark is entitled to protection; the second to whether the

junior user's use of its mark is likely to cause consumers confusion as to the origin or

sponsorship of the junior user's goods." Guthrie Healthcare Sys. v. ContextMedia, Inc.,

826 F.3d 27,37(2d Cir. 2016)(citations omitted). Likelihood of confusion is a "common

element" of federal trademark infringement, federal unfair competition, common-law

trademark infringement, and common-law unfair competition claims. Pristine Indus., Inc.

V. Hallmark Cards, Inc., 753 F. Supp. 140, 144(S.D.N.Y. 1990).

      "In determining whether there is a likelihood of consumer confusion for trademark

infringement," courts in this Circuit "apply the eight-factor balancing test set forth in

Polaroid Corp. v. Polarad Electronics Corp., 287 F.2d 492 (2d Cir. 1961)." Int'l Info.

Sys., 823 F.3d at 160. The eight Polaroid factors are;



                                            42-
       the strength ofthe senior user's mark; the similarity ofthe parties' marks;the
       proximity of the parties' areas of commerce; the likelihood that the senior
       user will bridge the gap separating their areas of activity; the existence of
       actual consumer confusion; whether the junior user acted in bad faith or was
       otherwise reprehensible in adopting the mark; the quality ofthe junior user's
       product; and the sophistication of the relevant consumer group.

Guthrie Healthcare, 826 F.3d at 37. "Courts should not treat any one factor as dispositive,

nor apply a mechanical process awarding judgment to the party with the greatest number

of factors weighing in its favor." Id. (quotation omitted).         Summary judgment is

appropriate on a trademark infringement claim "if, considering the record as a whole,'the

undisputed evidence would lead to only one conclusion as to whether confusion is likely.'"

Knowles-Carter v. Feyonce, Inc., 347 F. Supp. 3d 217, 224 (S.D.N.Y. 2018)(quoting

Cadbury Beverages, Inc. v. Cott Corp., 73 F.3d 474,478(2d Cir. 1996)).

       Defendant argues that, on the record before the Court, Plaintiff will be unable to

satisfy its burden of showing a likelihood of confusion, whether forward or reverse. (Dkt.

78 at 16)." Plaintiffcontends in opposition that the evidence in this case creates a material

issue of fact as to the likelihood of confusion. (Dkt. 96 at 13).

       The Court has considered the evidence before it, the parties' arguments, and each

of the Polaroid factors and, for the reasons discussed below, finds that no reasonable jury

could find a likelihood of confusion on the current record.




"      "Forward confusion is the traditional form of confusion in which the junior user
uses the mark to sell goods or services based on the misperception that they originate with
the senior user. Reverse confusion exists when a subsequent user selects a trademark that
is likely to cause consumers to believe, erroneously, that the goods marketed by the prior
user are produced by the subsequent user." Gameologist Grp., LLC v. Set. Games Int'l,
Inc., 838 F. Supp. 2d 141,156(S.D.N.Y. 2011)(citation and quotation omitted), aff'd, 508
F. App'x31 (2d Cir. 2013).
                                           -43-
              1.     Strength of PlaintifFs Mark


       The first Polaroid factor is the strength ofPlaintiffs mark. "The strength ofa mark

is its tendency to identify the goods sold under the mark as emanating from a particular,

although possibly anonymous, source." Cadbury Beverages, 73 F.3d at 479 (quotations

omitted). "In somewhat circular fashion, consideration ofthis factor includes an evaluation

of the same characteristics that initially determined a mark's validity; inherent

distinctiveness, descriptiveness, and secondary meaning." Time, Inc. v. Petersen Pub. Co.

LLC, 173 F.3d 113,117(2d Cir. 1999). "Along with the inherent distinctiveness ofa mark,

the mark's distinctiveness in the marketplace also must be considered in determining its

strength," and "[r]egistration under the Lanham Act is also pertinent to a mark's strength."

M at 118;see also J.T. Colby,2013 WL 1903883,at *15(The strength ofthe mark "inquiry

encompasses two elements:(1)the degree to which the mark is inherently distinctive; and

(2)the degree to which it has acquired distinctiveness in the marketplace").

       The lONEX® mark is a registered, incontestable mark, and it is thus presumptively

distinctive. See Classic Liquor Imps., Ltd. v. Spirits Int'l B.V., 201 F. Supp. 3d 428, 442

(S.D.N.Y. 2016)("Registered marks, like those at issue here, are presumptively distinctive

under the Polaroid analysis." (quotation omitted)). "However, while the incontestable

status of the registration creates a conclusive presumption as to the validity of the mark,

such incontestability does not prevent the defendants from questioning the strength ofthe

mark and the scope ofits protection." Kozak Auto Drywash,Inc. v. Enviro-Tech Int'I, Inc.,

823 F. Supp. 120, 123 (W.D.N.Y. 1993); see also Gruner + Jahr USA Pub., a Div. of

Gruner + Jahr Printing & Pub. Co. v. Meredith Corp.,991 F.2d 1072, 1078(2d Cir. 1993)

                                           -44-
(noting that "incontestability does not relieve the trademark owner from the requirement

of proving likelihood of confusion," and affirming finding that incontestable mark was

weak for purposes of likelihood of confusion analysis); Montblanc-Simplo v. Aurora Due

S.r.L, 363 F. Supp. 2d 467, 481 (E.D.N.Y. 2005)(finding that "an incontestably valid

mark" was nonetheless a "relatively weak mark"). Accordingly, the Court has considered

Defendant's contention that the lONEX® mark is weak and agrees, for the reasons

discussed below.


       Initially, the Court is not persuaded by Plaintiffs contention that its mark is strong

because it is "an invented word" and therefore fanciful. (See Dkt. 96 at 13). Courts have

rejected similar arguments. See Classic Liquor, 201 F. Supp. 3d at 443("[A] coined term

is not a 'fanciful' one merely because it cannot be found in Webster's Third.")(collecting

cases). Nor does the use of an abbreviation render a mark fanciful. See, e.g., Spex, Inc. v.

Joy ofSpex, Inc., 847 F. Supp.567,574(N.D.111. 1994)(holding that the mark "Spex,Inc."

is descriptive because it "describes, or conveys the essence, of a store that sells glasses"

(quotation omitted)). Just as the term "Spex" conveys the essence of a store that sells

eyeglasses, the lONEX® mark conveys the essence of using ion exchange to chemically

strengthen glass. The Court agrees with Defendant that a reasonable jury would find that

the lONEX® mark was conceptually weak.

       Defendant has also conclusively demonstrated that the lONEX® mark is

commercially weak. "Even an inherently distinctive mark can, in its commercial context,

lack strength as a mark." Nora Beverages, Inc. v. Perrier Grp. ofAm., Inc., 269 F.3d 114,



                                           -45-
123 (2d Cir. 2001). In assessing the commercial strength of a mark, the Court considers

six factors:


      (1) the senior user's advertising and promotional expenses; (2) consumer
      studies linking the name to the source;(3)the senior user's sales success;(4)
      third-party uses and attempts to plagiarize the mark; (5) length and
      exclusivity of the mark's use; and (6) unsolicited media coverage of the
      products at issue.

Strange Music, Inc. v. Strange Music, Inc., 326 F. Supp. 2d 481,489(S.D.N.Y. 2004). In

this case, the evidence of record shows that these factors, considered as a whole, do not

demonstrate commercial strength.        Plaintiff has spent relatively minor amounts of

advertising and promotion and there are no consumer studies linking the lONEX® name

to Plaintiff—^to the contrary. Plaintiffs own expert, Mr. Berger, stated in his expert report

that "very few" of the glass buyers he interviewed had heard of lONEX®. (Dkt. 87-5 at

14). With respect to sales success. Plaintiffs sales, while certainly not insignificant, do

not rise to the level that courts have typically found to indicate commercial strength. There

has also been no unsolicited media coverage ofPlaintiffs lONEX® branded services, nor

is there evidence in the record of significant third-party uses or attempts to plagiarize the

mark. The Court notes that there are factual disputes between the parties regarding the

exclusivity of the mark's use that are not amenable to resolution on a motion for summary

judgment. However, even finding that this one factor favors Plaintiff, no reasonable jury

could find on the facts before the Court that the lONEX® mark is commercially strong.

       The Court notes that Plaintiff argues there is a potential in this case for both forward

and reverse confusion. "[Djistrict courts in this Circuit have held that, in a reverse

confusion case, the court should look to the comparative strength of thejunior user's ...

                                            -46-
mark when assessing the first Polaroid factor." THOIPII,788 F. Supp. 2d at 185. Here,

there is no evidence in the record regarding the commercial strength of"lon-X," and so no

reasonable jury could find in Plaintiffs favor in this regard.

       For all the foregoing reasons, the Court finds that the first Polaroid factor favors

Defendant.


                  2.   Similarity of the Marks


        The next Polaroid factor the Court considers is the similarity of the marks. "[I]n

evaluating similarity, courts consider 'the mark's overall impression on a consumer,

considering the context in which the marks are displayed and "the totality of factors that

could cause confusion among prospective purchasers.'"" Codename Enters., Inc. v.

Fremantlemedia N. Am., Inc., No. 16 Civ. 1267 (AT)(SN), 2018 WL 3407709, at *8

(S.D.N.Y. Jan. 12, 2018)(quoting Malletier v. Burlington Coat Factory Warehouse Corp.,

426 F.3d 532, 537 (2d Cir. 2005)). "The fact that two marks appear very similar or

contain[]identical words is not dispositive." Id.(quotation omitted); see also J.T. Colby,

2013 WL 1903883, at *16("The fact that the marks use the same word is not dispositive

if the differences in the ways the marks are presented in the marketplace make confusion

less likely.").

       Defendant has produced extensive evidence showing that, taking into account the

contexts in which lONEX® and lon-X appear, they are not similar to one another. In

particular. Defendant has shown that wherever it uses the term "lon-X," either the Apple

word mark or the Apple logo appear in close proximity. SeeJ.T. Co/6y,2013 WL 1903883,

at * 17(finding Apple iBooks mark not similar to the plaintiffs iBooks mark in part because

                                           -47-
the Apple iBooks mark "appears in an Apple-branded environment"). The record before

the Court further demonstrates that the lONEX® mark is used on packaging labels and

invoices that are clearly labeled as originating with Plaintiff, and on Plaintiffs website

where a consumer would again clearly be aware that it was Plaintiff offering lONEX®-

branded services. Moreover, Dr. Farrell has opined, without any admissible rebuttal, that

lONEX® and lon-X are pronounced and spelled differently and will be perceived as

different words by English readers. (Dkt. 85-1 at 21).

       Plaintiff argues without elaboration, and citing no cases other than Polaroid, that

this factor favors it because of the "similarity in spelling, pronunciation, and commercial

appearance between the two word marks." (Dkt. 96 at 14). However,Plaintiff has pointed

to no admissible evidence from which a reasonable jury could conclude that lONEX® and

lon-X, considered in the context in which they are actually displayed, are similar.

Accordingly, the Court finds that this Polaroid factor favors Defendant.

              3.     Proximity of the Parties* Areas of Commerce


       The third Polaroid factor is the proximity ofthe parties' areas of commerce. "The

proximity inquiry asks to what extent the two products compete with each other. The

purpose of the inquiry, which considers both market proximity and geographic proximity,

is to determine whether the two products have an overlapping client base that creates a

potential for confusion." Classic Liquor, 201 F. Supp. 3d at 447 (quotations and citation

omitted).

       The Court agrees with Defendant that the parties in this case offer completely

different goods and services. It is undisputed that Plaintiff offers glass strengthening

                                          -48-
services to other businesses, while Defendant sells electronic devices directly to

consumers. Plaintiffs cursory argument that this factor favors it because "both lONEX

and lON-X directly relate to chemically strengthened glass" (Dkt. 96 at 15) "does not

withstand mild scrutiny," Codename,2018 WL 3407709,at *9(rejecting argument that the

plaintiffs and defendant's services were similar because they "both create online

content"). Plaintiffs argument "ratchets the level of abstraction so high," id., as to render

the concept of proximity meaningless. The undisputed record in this case shows that

Plaintiff and Defendant are not competitors and do not have overlapping customer bases.

This Polaroid factor strongly favors Defendant. See Malaco Leaf, AB v. Promotion In

Motion, Inc., 287 F. Supp. 2d 355, 373 (S.D.N.Y. 2003)(finding this factor favored the

defendant where the parties "compete[d] in different sectors ofthe candy industry").

              4.     Likelihood of Bridging the Gap


       The next Polaroid factor "concerns the likelihood that [a] senior user that is not in

direct competition with ajunior user at the time a suit is brought will later expand the scope

of its business so as to enter the junior user's market." U.S. Polo Ass'n. Inc. v. PRL USA

Holdings, Inc., 800 F. Supp. 2d 515, 531 (S.D.N.Y. 2011). "In order to bridge the gap,

plaintiffs must demonstrate that they intend to enter the market of defendants and that

prospective customers are aware ofthis intention." Strange Music,326 F. Supp. 2d at 493;

see also Lang v. Ret. Living Pub. Co., 949 F.2d 576, 582(2d Cir. 1991)("[T]he intent of

the prior user to expand or its activities in preparation to do so, unless known by prospective

purchasers, does not affect the likelihood of confusion.") (quotation omitted). "The

expansion must occur or be likely to occur in the 'reasonably near future.'" YouGottaEat,

                                            -49-
Inc. V. Checkers Drive-In Restaurants, Inc., 81 F. App'x 392, 395 (2d Cir. 2003)(quoting

Virgin Enterprises Ltd. v. Nawab,335 F.3d 141, 150(2d Cir. 2003)); see also Lebewohl v.

Heart Attack Grill LLC, 890 F. Supp. 2d 278, 295 (S.D.N.Y. 2012)("A speculative

intention is insufficient to demonstrate that bridging the gap is likely; a litigant should

provide evidence of a concrete expansion plan.").

       Here, Plaintiff cannot show that it is likely to bridge the gap and enter Defendant's

market. Considering the evidence in the light most favorable to Plaintiff, it appears that on

one occasion in 2015, Plaintiff chemically strengthened 40 units of glass for Samsung, and

that no other consumers electronics company has ever otherwise purchased Plaintiffs

services. {See Dkt. 96-8). While Plaintiff may wish to enter this market, there is simply

no evidence that it has any concrete prospects of doing so in the reasonably near future,

nor is there any evidence that prospective customers are aware of any plans by Plaintiff in

this regard. Accordingly, this Polaroid factor strongly favors Defendant.

              5.      Actual Confusion


       The fifth Polaroid factor is whether there is evidence of actual confusion. "Actual


confusion is highly probative of the likelihood of confusion, and proof of actual confusion

is generally shown through consumer surveys or anecdotal evidence of confusion, or

empirical studies or expert testimony." Classic Liquor, 201 F. Supp. 3d at 448(quotation

omitted).

       In this case, there is minimal evidence of actual confusion. As discussed above,the

Berger Survey, on which Plaintiff relies, is so flawed as to be inadmissible under Rules

403 and 702.       The Harper Survey, while not per se inadmissible, has significant

                                           -50-
methodological flaws and is of limited evidentiary value. Moreover, the Harper Survey is

directly contradicted by a survey performed by Defendant's expert, Dr. Deborah Jay.'^

(See Dkt. 83). Dr. Jay's survey appears to be methodologically sound and found no

likelihood of confusion. (Id.).

       Plaintiff also does not have probative anecdotal evidence of actual confusion.

Plaintiff points to an e-mail from Dr. Varshneya's friend Dr. Charles Kurkjan in which Dr.

Kurkjan asked if Plaintiff was supplying glass to Defendant. (See Dkt. 96-11). However,

the actual confusion inquiry "focuses on the consuming public as a whole, not interested

parties already familiar with the plaintiffs mark through personal connections."

Gameologist Grp, 838 F. Supp. 2d at 162.

       In sum. Plaintiff has produced only weak evidence of actual confusion, which is

contradicted by Defendant's strong evidence to the contrary. The Court is cognizant that

it must consider this evidence in the light most favorable to Plaintiff and, "[o]n balance,

then, and in an abundance of caution," finds that "this factor is neutral and weighs in favor

of neither party." Codename,2018 WL 3407709, at * 11.

              6.     Bad Faith


       The sixth Polaroid factor is whether the junior user acted in bad faith or was

otherwise reprehensible in adopting the mark. The Court has already concluded, in

connection with its consideration of Defendant's fair use defense, that no reasonable



       Dr. Jay is the principal and founder of Jay Survey Strategics LLC and previously
served for 23 years as president and CEO ofField Research Corporation. (Dkt. 83 at ^ 1).
Dr. Jay has designed and directed over 800 surveys. (Id.). Plaintiff has not challenged the
admissibility of Dr. Jay's survey and associated expert opinions.
                                           -51 -
factfinder could find that Defendant acted in bad faith in adopting the term "lon-X." That

conclusion is even stronger here, where it is Plaintiff that would bear the burden of

demonstrating bad faith before ajury. Accordingly,this Polaroid factor favors Defendant.

              7.     Quality of the Junior User's Product


       The next Polaroid factor is the quality of the junior user's product. "The analysis

of the quality of a defendant'[s] product is primarily concerned with whether the senior

user's reputation could be jeopardized by virtue of the fact that the junior user's product is

ofinferior quality." Codename,2018 WL 3407709, at *12(quotation omitted). In support

of its motion for summary judgment. Defendant presented substantial evidence that the

Apple Watch device is known to be of high quality. {See Dkt. 78 at 29). Plaintiffs

opposition papers fail to address this evidence at all or to discuss this Polaroid factor. The

Court finds that this Polaroid factor strongly favors Defendant.

              8.     Sophistication of the Relevant Consumer Group


       The final Polaroid factor is the sophistication of the relevant consumer group.

Defendant has shown that the relevant consumer group is highly sophisticated. {See Dkt.

78 at 28). As with the quality ofDefendant's product. Plaintiffs opposition papers do not

address the sophistication of the parties' respective clienteles at all. Moreover, Plaintiffs

counsel conceded at oral argument that Plaintiff was not contesting that this factor weighed

against a likelihood of confusion. The Court finds that this final Polaroid factor also

strongly favors Defendant.

       Based on the foregoing analysis, "[wjeighing the Polaroid factors, the Court

concludes that the ultimate question, whether a consumer is likely to be confused, must be

                                            -52-
answered in the negative" by a reasonable trier of fact. Codename, 2018 WL 3407709, at

* 12. While Plaintiffs lONEX® mark is registered and incontestable and therefore entitled

to protection, the lONEX® mark is weak both commercially and conceptually. Defendant

and Plaintiff operate in completely different markets, and there is no reasonable prospect

that Plaintiff will enter Defendant's market or otherwise bridge the gap. Defendant's goods

are well-known for their high quality and the potential consumer market for both

Defendant's product and Plaintiffs services is sophisticated and capable of discerning that

the Apple Watch device is not associated with Plaintiff. Accordingly, the Court finds no

genuine issues of material fact as to likelihood of confusion and concludes that Defendant

is also entitled to summary judgment on this basis.

                                     CONCLUSION


       For the foregoing reasons, the Court grants in part and denies in part Defendant's

motion in limine related to James T. Berger(Dkt. 87), denies Defendant's motion in limine

related to Rhonda Harper (Dkt. 88), grants in part and denies in part Defendant's motion

in limine related to Scott D. Woldow (Dkt. 89), denies as moot Plaintiffs motion in limine

(Dkt. 76), and grants Defendant's motion for summary judgment(Dkt. 77). The Clerk of

Court is directed to enter judgment in favor of Defendant and to close the case.

       SO ORDERED.




                                                  EEIZ^ETH A. WOEFORD
                                                  UriitSd States District Judge
Dated: June 19, 2019
       Rochester, New York

                                           - 53
